        Case 8:17-ap-01068-MW                 Doc 86 Filed 06/18/19 Entered 06/18/19 10:26:49                       Desc
                                               Main Document    Page 1 of 1

                                            UNITED STATES BANKRUPTCY COURT
                                             CENTRAL DISTRICT OF CALIFORNIA

In re:
RALPH E. SANDERS
                                                                       CASE NO.: 8:17-BK-10265 MW
                                                                       ADVERSARY NO.: 8:17- AP-01068 MW
                                                                       APPEAL DOCKET ENTRY NO.: 85

                                                       Debtor(s)
LAMITA PETTE




                                                      Plaintiff(s)
                                                                              NOTICE OF APPEAL DEFICIENCY
                                vs.                                            TO APPELLANT [FRBP 8003(a)]
RALPH E. SANDERS




                                                   Defendant(s)


    The Notice of Appeal filed in this case on (date) 06/17/2019        has one or more of the following deficiencies that
require either payment of the appropriate fee, and/or the filing of an Amended Notice of Appeal that includes the non-fee
items listed below. Fees and/or filings must be submitted to the United States Bankruptcy Court, Central District of
California, within 14 days from the date of this notice.

        Notice of Appeal filing fee was not paid.

        Notice of Cross-Appeal filing fee was not paid.

        The Notice of Appeal does not conform substantially with the Notice of Appeal and Statement of Election (Official
        Form 417A):

               Does not include the title of order, judgment, or decree.
               Does not include the entered date of order, judgment, or decree.
               Does not include the     names       addresses          telephone numbers of the opposing parties.
               Not signed by the Appellant.

        Does not include entered stamped copy of order, judgment, or decree.

                                                                           KATHLEEN J. CAMPBELL
                                                                           Clerk of Court

                                                                     By:            GLENDA K. DeRAMUS
Date: 06/18/2019
                                                                                        Deputy Clerk
                                                                               __________________________
                                                                                      714-338-5304
                                                                                     Telephone Number



January 2016                                                                                    APPEAL.NOTICE.DEFICIENCY
